Citation Nr: 1031322	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  98-15 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to increased ratings for bilateral otitis media and 
otitis externa with tinnitus, and bilateral hearing loss, rated 
separately prior to August 26, 2009, and rated as one disability 
characterized as bilateral hearing loss and otitis media and 
otitis externa with tinnitus, vertigo and cholesteatoma left ear, 
as of August 26, 2009.  


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney-at-
Law


ATTORNEY FOR THE BOARD

N. Rippel, Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this case was before the Board in November 2005, the Board 
denied the Veteran's appeal for a compensable rating for 
bilateral hearing loss disability and for rating in excess of 30 
percent for bilateral otitis media and externa with tinnitus, 
vertigo, and cholesteatoma of the left ear.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in November 2007, the 
Court granted a joint motion of the parties and remanded the 
claims to the Board for action consistent with the joint motion.  
In May 2009, the Board remanded the claims to the RO or Appeals 
Management Center (AMC) for additional action consistent with the 
joint motion.  

In October 2009, the RO granted a 100 percent rating for 
bilateral hearing loss and otitis media and otitis externa with 
tinnitus, vertigo and cholesteatoma left ear, effective from 
August 26, 2009.  The RO denied an increased rating for any 
aspect of this disability prior to that date. 

In November 2009 correspondence, the Veteran, through his 
attorney, indicated that he was in disagreement with the 
effective date of the assigned 100 percent rating for his 
bilateral hearing loss and otitis media and otitis externa with 
tinnitus, vertigo and cholesteatoma left ear.  The attorney 
stated that the Veteran was seeking an effective date of November 
12, 1996, for his 100 percent rating.  

In January 2010, the RO issued a supplemental statement of the 
case (SSOC) denying an effective date earlier than August 26, 
2009, for the award of a 100 percent rating for bilateral hearing 
loss and otitis media and otitis externa with tinnitus, vertigo 
and cholesteatoma left ear.  The Veteran's attorney responded 
with evidence and argument in February 2010.  The RO issued an 
additional SSOC in May 2010 denying an earlier effective date for 
the 100 percent rating.

The claim, characterized as noted above, has been returned to the 
Board for appellate review.  The Board finds that the current 
characterization of the actual disability is more advantageous to 
the Veteran than the previous characterization, and will review 
the claim accordingly.  However, as will be explained in the body 
of this decision, the claim remains one for an increased rating 
as opposed to one for an earlier effective date for the 100 
percent rating.  


FINDINGS OF FACT

1.  The Veteran filed claims for increased ratings for bilateral 
hearing loss and ear disability on January 30, 1996; the RO 
denied the bilateral hearing loss claim and granted a 10 percent 
rating for the ear disability in July 1996.  

2.  A VA treatment record dated November 12, 1996, indicating 
complaints of and treatment for dizziness and vertigo, 
constitutes new and material evidence received within one year of 
the July 1996 rating decision.  

3.  The Veteran underwent bilateral myringotomies on November 21, 
1996, for complaints of dizziness, vertigo, spinning and loss of 
balance; these symptoms did not abate for any sustained period 
despite this and other treatments.  

4.  The symptoms of the Veteran's disorder, now characterized as 
bilateral hearing loss and otitis media and otitis externa with 
tinnitus, vertigo and cholesteatoma left ear, have included 
hearing impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with tinnitus, approximating the 
criteria for a 100 percent rating beginning November 12, 1996, 
but not at any time prior thereto.

5.  The Veteran's bilateral otitis media and otitis externa with 
tinnitus was manifested by not more than chronic recurrent ear 
infection without dizziness or vertigo from the date of claim in 
January 1996 through November 11, 1996.  

6.  The Veteran had level I hearing in both ears prior to 
November 12, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of in excess of 10 
percent for otitis media and otitis externa with tinnitus are not 
met prior to November 12, 1996.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§4.1, 4.7, 4.87, Diagnostic Codes 6200-6205 (2009).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met prior to November 12, 1996.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.1, 4.7, 4.85, 
Diagnostic Code 6100 (2009).

3.  The criteria for a disability rating of 100 percent for 
bilateral hearing loss and otitis media and otitis externa with 
tinnitus, vertigo and cholesteatoma left ear, are met as of 
November 12, 1996, but not prior to that date.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.156, 4.1, 4.7, 4.87, Diagnostic 
Code 6205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his disability 
that has been variously characterized throughout the lengthy 
appeal period.  Specifically, the Veteran seeks a 100 percent 
rating for his service-connected ear-related disability effective 
from November 12, 1996, rather than from August 26, 2009.  The 
Board will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under the 
VCAA, by letters mailed in November June 2003, November 2004, and 
June 2009.  Although these letters were not sent until long after 
the initial adjudication of the claims, the Board finds that the 
Veteran has not been prejudiced by the timing of these letters.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claims in September 2009.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  The failure to provide earlier 
notice with respect to those elements of the claims was no more 
than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his attorney representative has 
identified any outstanding evidence, to include medical records, 
that could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such outstanding evidence.

Finally, the Board notes that in the decision herein, the Board 
is granting a 100 percent rating for the disability from November 
12, 1996, which is a complete benefit of the benefit sought on 
appeal according to the argument submitted by the Veteran's 
attorney.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.


Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions affected, 
but also the anatomical area and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 
Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  

The Veteran's disability is currently evaluated under Diagnostic 
Code (DC) 6205 Meniere's syndrome (endolymphatic hydrops), 38 
C.F.R. § 4.87.  Under Diagnostic Code 6205, Meniere's syndrome 
warrants a 30 percent evaluation for hearing impairment with 
vertigo less than once a month, with or without tinnitus.  A 60 
percent evaluation is warranted for hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to four 
times a month, with or without tinnitus.  A 100 percent 
evaluation is warranted for hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, with 
or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  
Meniere's syndrome is to be rated either under these criteria or 
by separately rating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall rating, with the provision that a 
rating for hearing impairment, tinnitus, or vertigo is not to be 
combined with a rating under Diagnostic Code 6205.  Id. at Note.  

Diagnostic Code 6200 provides a 10 percent disability rating for 
chronic suppurative otitis media, mastoiditis, or choleastoma (or 
any combination) during suppuration, or with aural polyps.  A 
Note to Diagnostic Code 6200 provides that hearing impairment, 
and complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, are to be rated separately.  38 
C.F.R. § 4.87.  In addition, Diagnostic Code 6201 provides that 
chronic nonsuppurative otitis media with effusion (serous otitis 
media) is to be rated for hearing impairment. 38 C.F.R. § 4.87.

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  See Lendenman v. Principi, 3 
Vet. App. 345 (1992).  The rating schedule establishes 11 
auditory hearing acuity levels based on average puretone 
thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.

The Veteran filed a claim for compensable ratings for bilateral 
otitis media and otitis externa, and bilateral hearing loss, that 
was received at the RO on January 30, 1996.  The RO granted a 10 
percent rating for the otitis externa and otitis media claim and 
denied the other claim by rating decision dated in July 1996.  
The Veteran submitted VA treatment records showing complaints and 
treatment for dizziness, vertigo, and related ear problems dating 
from November 12, 1996.  In June 1998, the RO issued a rating 
decision continuing the July 1996 rating, recognizing a statement 
of the Veteran submitted in March 1998 as a claim for increase.  
In the March 1998 statement, the Veteran urged that he had been 
having problems with attacks of dizziness, spinning sensation, 
nausea and vomiting since November 1996.  He reported that he was 
treated at VA for these problems and was told they were related 
to his inner ear problem.  He asserted that he was unable to 
drive a car or work since the attacks happened almost every day.  
He stated that when the attacks happened he was unable to walk.  

The Board observes that the November 12, 1996, VA treatment 
record constitutes new and material evidence to reopen the claim 
previously denied in July 1996.  Moreover, since it was received 
before the expiration of the appeal period, it will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  See 38 C.F.R. 
§ 3.156(b).  Thus, the actual date of claim in this matter is 
January 30, 1996.  The Board further observes that critical 
findings in this case include the frequency of the Veteran's 
vertigo and, if present, the manifestations of cerebellar gait.  
The Veteran's attorney argues that the frequency of attacks of 
vertigo and cerebellar gait demonstrated in the claims file 
warrants a 100 percent rating from November 12, 1996.  He further 
argues that the term cerebellar gait need not be specifically 
noted, only the manifestations of the gait, for the diagnostic 
code 6205 criteria to be satisfied.  

Recognizing the above, the Board finds that treatment records and 
examinations reports dating from November 12, 1996, support a 
finding of a 100 percent rating under Diagnostic Code 6205.  VA 
treatment records do show that the Veteran underwent diagnostic 
myringotomies in November 1996 for dizziness, spinning and a 
feeling of being off balance, and in fact still note these 
problems in March 1997, when it was noted that the Veteran fell 
and had constant vertigo, tinnitus and decreased hearing in the 
left ear.  

Moreover, VA treatment records dated from March 1997 through 
March 1998 show that the Veteran did receive ongoing treatment 
for dizziness, tinnitus and vertigo.  

The Veteran was afforded VA examination in June 1998 in which he 
complained of disequilibrium and persistent vertigo, with a 30 
year history of recurrent ear infections following his service as 
a Navy Seabee.  It was noted that he underwent bilateral 
tympanostomy tube placement in November 1996 because he had a two 
week period of persistent vertigo unrelieved by lying down at 
that time.  The symptoms reportedly improved markedly for a brief 
period following the procedure, but he continued to have 
intermittent disequilibrium, dizziness and vertigo and was thus 
unable to work as prior to the date of the examination because of 
a fear of going on ladders.  The Veteran reported that his job 
had been that of an inspector of heavy machine tools.  The 
Veteran reported positional vertigo when upright, with dizziness 
when bending.  He also reported tinnitus and hearing loss.  He 
was taking medication for vertigo as needed.  Examination 
revealed tympanostomy tubes in place bilaterally.  There was no 
sign of active ear disease.  Romberg tandem gait was normal but 
positional response was not performed.  

Private treatment records from R. L-M., M.D., dated from April 
1997 through September 1998, are of record.  In April 1997 he 
complained of being off balance again despite the tympanostomy in 
1996, worse when he turned his head.  Examination revealed a 
small perforation in the left ear tube.  A July 1998 entry notes 
that a repeat tympanostomy was performed and his balance returned 
but he still had occasional vertigo and lightheadedness upon 
turning his head.  He reportedly stopped working in March 1998 
because he worked on heights and was feeling as if he might fall.  
A CT scan revealed soft tissue density material within the 
tympanic cavity surrounding the ossicles, and a cholesteatoma 
could not be excluded, also there was chronic mastoiditis.  

The report of a VA examination in November 1998 reflects 
complaints of increased vertigo and balance issues.  It had now 
progressed to the point where sitting, standing, turns in bed or 
sitting down suddenly made him lose his balance.  He again stated 
he had been unable to work since March 1998 because of persistent 
vertigo.  The examiner noted the likely presence of a 
cholesteatoma and observed that this was a very dangerous 
condition.  The diagnosis was chronic otitis media in the left 
ear with cholesteatoma with recurrent ear infections on the right 
and virtually constant positional vertigo which the VA physician 
explained was a classic symptom associated with cholesteatoma.   

Thereafter, the Veteran consistently complained of loss of 
balance, dizziness, spinning sensation, tinnitus and vertigo on 
VA and private examinations.  The occurrence of his symptoms have 
been variously described as frequent, occasional, severe or 
intermittent.  He was observed to be malingering on an occasion, 
during a January 2001 VA audiology examination.  He has, 
nonetheless, consistently reported that he has not worked due to 
balance issues associated with vertigo and unsteady gait.

In August 2009, the Veteran reported to the VA examiner that he 
was having decreased hearing, bilateral tinnitus, recurrent 
vertigo, and loss of balance with a room spinning sensation.  He 
claimed to experience attacks three to four times per week 
lasting from a few minutes to hours.  He could no longer jog or 
ride a bike or motorcycle and was forced to retire from his job 
as an iron worker due to risk of fall from heights.  
Significantly, Romberg test was normal but tandem Romberg was 
abnormal with swaying and stepping out but tandem gait was 
accomplished with only slight weaving and the Veteran could stand 
on one leg as well as heel and toe walk.  The examiner observed 
that the disequilibrium resulted from the labyrinth dysfunction, 
related to his cholesteatoma on the left which was documented by 
the aforementioned CT scan.  The degree of vertigo and 
disequilibrium rendered the Veteran unemployable, as he was a 
risk to self and others, according to the opinion of the 
physician.  

In February 2010, the Veteran's attorney submitted a copy of a 
decision by the Social Security Administration in which the 
Veteran was found disabled in part due to his hearing loss and 
related manifestations of imbalance and dizziness.  In pertinent 
part, the decision notes that the Veteran had not worked since 
prior to November 1999 (when he attained age 50), and that he 
credibly reported dizziness and vertigo occurring four times per 
week.  

After reviewing the record and resolving reasonable doubt in the 
Veteran's favor, the Board has determined that the criteria for a 
100 percent rating under Diagnostic Code 6205 have been met as of 
November 12, 1996, but no earlier, for bilateral hearing loss and 
otitis media and otitis externa with tinnitus, vertigo and 
cholesteatoma left ear.

As noted above, since November 12, 1996, the Veteran's complaints 
have remained consistent as to vertigo, dizziness and gait 
problems.  He has reported that he stopped work due to the 
increase in these symptoms.  The Board finds that the references 
to imbalances dating to November 1996 are supportive of the level 
of cerebellar gait impairment required for a 100 percent rating 
under DC 6205.  The Board observes that the VA examiners opinions 
and observations in November 1998 and August 2009 examination 
reports, as well as the findings of R.L.-M., M.D., dating from 
early 1997, describe a disability of similar severity and are in 
combination highly supportive of a 100 percent rating from 
November 12, 1996.  The Board points out that the examiner in 
November 1998 explained that the manifestations of cholesteatoma 
were imbalance and dizziness.  The August 2009 opinion reiterates 
this opinion, and shows that the frequency of symptoms has been 
consistent over the time period since the claim was filed.  
Moreover, the evidence and findings contained in the Social 
Security Administration decision are supportive of the Veteran's 
continued assertions as to the frequency of the attacks.  

Because the Board finds the symptomatology noted in November 1996 
and August 2009 to be substantially similar, and resolving doubt 
in the Veteran's favor, the Veteran's symptoms have approximated 
the criteria for a 100 percent rating from November 12, 1996.

However, there is no indication of any significant worsening of 
his condition prior to November 1996.  He did not indicate that 
he had any of the criteria related to imbalance and vertigo prior 
to November  1996.  In fact, neither the Veteran nor his 
representative has argued that a higher rating is warranted prior 
to November 12, 1996. 

As to the claim for increased rating for bilateral hearing loss 
filed in January 1996, the Board notes that VA audiological 
examinations performed during the period prior to November 12, 
1996, disclose level I hearing impairment in both ears, which is 
noncompensably disabling under the applicable criteria.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the preponderance 
of the evidence is against the claim for entitlement to higher 
rating for bilateral hearing loss prior to November 12, 1996.

Moreover, as to the claim for an increased rating for bilateral 
otitis media and otitis externa for the period from January 30, 
1996, through to November 11, 1996, the Board notes that neither 
the Veteran's written statement dated January 23, 1996, nor the 
April 1996 VA examination report nor the VA treatment records 
dated from July 1995 to prior to November 12, 1996, contain any 
reference to dizziness, vertigo or gait problems.  Accordingly, 
the criteria for a rating in excess of 10 percent for this 
disability prior to November 12, 1996, are not met.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1), for any relevant time period.  The Court has held 
that the threshold factor for extra-schedular consideration is a 
finding on part of the RO or the Board that the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the symptomatology 
of the claimant's disability with the established criteria 
provided in the rating schedule for the disability.  If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran did not 
require frequent hospitalizations for his disability and that the 
manifestations of the disability were not in excess of those 
contemplated by the schedular criteria at any relevant time.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings, to include the increase 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to increased ratings for bilateral otitis media and 
otitis externa with tinnitus, and bilateral hearing loss, prior 
to November 12, 1996, is denied.  

Entitlement to an increased rating to 100 percent for bilateral 
hearing loss and otitis media and otitis externa with tinnitus, 
vertigo and cholesteatoma left ear, is granted from November 12, 
1996, subject to the criteria applicable to the payment of 
monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


